Citation Nr: 1045912	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an earlier effective date than December 13, 
2001 for the assignment of a separate rating for left knee 
instability. 

2.  Entitlement to an earlier effective date than December 13, 
2001 for the assignment of a separate rating for right knee 
instability.

3.  Entitlement to an initial disability rating in excess of 10 
percent for left knee instability.  

4.  Entitlement to an initial disability rating in excess of 10 
percent for right knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to September 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that assigned an effective of December 13, 2001 for the separate 
ratings (10 percent) for instability of each knee.  

By way of procedural history, in a June 2007 decision, the Board 
granted a separate 10 percent rating for instability of both 
knees.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In doing 
so, the Board erroneously styled the conclusion of law and order 
as a grant of separate rating for knee "chondromalacia," which 
it indicated was to be rated under Diagnostic Code 5257; however, 
because the Veteran was already service connected for 
degenerative joint disease, which includes chondromalacia, 
notwithstanding the erroneous reference to chondromalacia as part 
of the issue, the June 2007 Board decision only granted separate 
ratings for instability.  Chondromalacia, a form of degenerative 
joint disease, cannot be rated as both part of the service-
connected disability of degenerative joint disease and the 
service-connected knee instability.  See 38 C.F.R. § 4.14 See 
38 C.F.R. § 4.14 (the evaluation of the same manifestation under 
different diagnoses are to be avoided).  The use of Diagnostic 
Code 5257 is reflective of the Board's intent in June 2007 to 
grant service connection and separate ratings only for 
instability of the knees.  

The June 2007 rating decision implementing the Board's decision 
assigned an effective date of December 13, 2001 for the separate 
10 percent rating for instability.  The Board also notes that, in 
the June 2007 RO decision on appeal, notwithstanding the Board's 
erroneous characterization of the issue as separate rating for 
chondromalacia rather than instability, the RO somewhat more 
accurately listed the issue as service connection for knee 
"chondromalacia with instability" and assigned the knee 
instability ratings under the proper Diagnostic Code 5257.  
Because the Veteran was already service connected for 
degenerative joint disease, which includes chondromalacia, 
notwithstanding the erroneous reference to chondromalacia as part 
of the issue, the Board now finds that the June 2007 rating 
decision in fact only implemented separate ratings for 
instability (under Diagnostic Code 5257).  

The Veteran testified at a Board videoconference hearing from the 
RO in June 2010 before the undersigned Acting Veterans Law Judge 
in Washington, DC.  A copy of the transcript of that hearing has 
been associated with the record on appeal.  At that hearing, the 
issues were characterized as earlier effective dates and higher 
initial ratings for left and right knee instability.    

The issue of clear and unmistakable error in the 1998 rating 
decision regarding the  disability rating for knee disabilities, 
to include whether instability should have been service connected 
at the time of the 1998 rating decision, has been raised by the 
record in the June 2010 Board hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the issue of 
clear and unmistakable error in the 1998 rating decision, and it 
is referred to the AOJ for appropriate action. 

The issues of higher initial ratings for instability of the left 
and right knees are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The evidence demonstrates onset of left knee instability up 
to one year prior to the December 13, 2001 claim for increased 
rating.

2.  The evidence demonstrates onset of right knee instability up 
to one year prior to the December 13, 2001 claim for increased 
rating.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 14, 
2000, for the award of a separate disability rating for 
instability of the left knee, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2010).

2.  The criteria for an earlier effective date of December 14, 
2000, for the award of a separate disability rating for 
instability of the right knee, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The Veteran's earlier effective date appeal arises from her 
timely January 2008 disagreement with the June 2007 rating 
decision assignment of December 13, 2001 as the effective date 
for a separate disability ratings for instability of the knees.  
VCAA notice regarding the original claim was furnished to the 
Veteran in July 2002.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Earlier Effective Date for Separate Rating for Knee Instability

The Veteran appeals for assignment of an effective date prior to 
December 13, 2001 for the assignment of a separate 10 percent 
disability rating for service-connected instability.  Although 
the Veteran is appealing the original assignment of a disability 
rating for instability, the underlying disability was already 
service connected, and the separate rating stems from a claim for 
increased disability ratings for other knee disability 
(chondromalacia and arthritis).  For this reason, although the 
separate rating is also an initial assignment of rating on 
appeal, the applicable effective date regulation is the one for 
increased ratings, 38 C.F.R. 
§ 3.400(o)(2), not those for original service connection.  

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110(b)(2), which provides, in 
pertinent part, that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  The 
implementing regulation, 38 C.F.R. 
§ 3.400(o)(2), provides that the effective date for increased 
ratings is to be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if the 
claim is received within 1 year from such date; otherwise, the 
effective date for claims for increase is the date of receipt of 
claim for increase. 

Because the date of receipt of the increased rating claim, from 
which the separate rating for instability derived, was received 
by VA on December 13, 2001, the Board has considered the one year 
period prior to receipt of increased rating claim to determine 
whether entitlement to a higher rating arose during that time.  
See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (proper 
effective date for increased rating claims is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of claim for increased rating).  In making this effective 
date determination, the Board has considered all of the evidence 
of record, regardless when it was received, and has not limited 
the evidence considered to a one year period prior to receipt of 
claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 
511, 521 (1997).

By way of history, the Veteran's service-connected chondromalacia 
of the left knee with degenerative joint disease and 
chondromalacia of the right knee with degenerative joint disease 
have been rated as noncompensable (0 percent) from September 
1989.  From 1996 and 1997, the knee ratings were subsequently 
increased to 10 percent.  

The Veteran then submitted a claim for increased rating for both 
knee disabilities on December 13, 2001.  In a June 2007 decision, 
the Board granted a separate 10 percent rating for instability of 
both knees, as indicated by the direction to rate this separate 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
June 2007 rating decision implementing the Board's decision 
assigned an effective date of December 13, 2001 for the separate 
10 percent rating for instability of each knee.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for the assignment of a separate 
disability rating of 10 percent for instability are met beginning 
on December 14, 2000, a period one year prior to receipt of the 
claim for increased rating on December 13, 2001.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 4.3, 4.7.  Here, the Veteran's testimony at 
two Board hearings asserts that the bilateral knee instability 
occurred more than one year prior to the December 13, 2001 claim 
for an increased rating.  Specifically, she has testified that 
the instability began many years ago.  

As indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from such 
a date" in 38 U.S.C.A. § 5110(b)(2) and similar regulatory 
language in 38 C.F.R. § 3.400(o)(2) do not preclude the 
assignment of a 10 percent increased rating earlier than the date 
of receipt of increased rating claim.  In reaching the conclusion 
that the evidence of record in this case shows that the 
"earliest" date of factually ascertainable increase included the 
entire one year period prior to the date of receipt of the claim 
for increased rating, rather than reading the statutory and 
regulatory requirements as invoking a closed one year period 
based upon when the evidence first showed that entitlement arose, 
the Board has applied the rule of resolving such interpretive 
doubt in the veteran's favor.  See Brown v. Gardner, 513 U.S. 
115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) 
("interpretive doubt is to be resolved in the veteran's favor"), 
as quoted in Hazan at 521.

For these reasons, the effective date for the 10 percent rating 
for instability of each knee is December 14, 2000, which is one 
year prior to the date of the claim.  An earlier effective date 
than December 14, 2000, is not for the separate 10 percent 
ratings for instability of the knees is not legally possible.  
See 38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date of December 14, 2000, for a separate 10 percent 
disability rating for left knee instability, is granted.

An effective date of December 14, 2000, for a separate 10 percent 
disability rating for right knee instability, is granted.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made 
regarding entitlement to initial disability ratings in excess of 
10 percent for left and right knee instability.  The Veteran 
testified at a hearing before the Board in June 2010.  At that 
time, the Veteran testified that her symptoms have worsened since 
the prior VA examination in April 2006.  In Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993), the Court found that when a Veteran 
claims that his condition is worse than when originally rated, 
and the available evidence is too old for an adequate evaluation 
of the Veteran's current condition, the VA's duty to assist 
includes providing a new examination.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95.  The previous examination is 
dated April 2006, over four years prior to the date of the 
Veteran's hearing before the Board.  Additionally, the Veteran's 
testimony greatly contradicts the findings of that examination.  
The Veteran testified that she experiences buckling three to five 
times per week and has fallen several times over the last two 
years; however, the April 2006 examination found no subluxation 
or lateral instability.  The Board finds that the Veteran's 
testimony during the hearing is a sufficient assertion of an 
increase in severity to warrant a new VA examination.



Accordingly, the issues of initial disability ratings in excess 
of 10 percent for left and right knee instability are REMANDED 
for the following action:

1.  The Veteran should be afforded a VA 
examination regarding any instability of his 
left and right knees.  The claims file should 
be made available to the examiner for review.  
Any medically indicated special studies and 
tests, to include x-rays, should be 
accomplished.  After reviewing the relevant 
documents in the claims file and examining the 
Veteran, the examiner should respond to the 
following: 

The examiner should report the current level 
of severity of the instability of the knees.  
The examiner should set forth all 
symptomatology relating to the instability of 
the knees.  The examiner should also address 
the need for any knee braces or other 
assistive devices as they relate to knee 
instability.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if an increased 
disability rating is warranted for the 
Veteran's instability of the left or right 
knee.  The Veteran and representative should 
then be furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


